                             United States District Court
                           Western District of North Carolina
                                  Asheville Division

      Lora Kay Oxendine-Taylor,        )             JUDGMENT IN CASE
                                       )
              Plaintiff,               )            1:20-cv-00214-MR-DSC
                                       )
                 vs.                   )
                                       )
  Eastern Band of Cherokee Indians,    )
                                       )
             Defendant.                )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s September 14, 2020 Order.

                                               September 14, 2020




       Case 1:20-cv-00214-MR-DSC Document 6 Filed 09/14/20 Page 1 of 1
